     Case 2:20-cv-00032 Document 29 Filed 11/04/20 Page 1 of 3 PageID #: 236

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


JEFF PERKINS,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:20-cv-00032

STATE OF WEST VIRGINIA, et al.,

                           Defendants.


                                         ORDER

       This action was referred to the Honorable Dwane L. Tinsley for submission of

proposed findings of fact and recommendations for disposition pursuant to 28 U.S.C.

§ 636. On September 9, 2020, Judge Tinsley submitted his Proposed Findings &

Recommendation (“PF&R”) [ECF No. 24] recommending that the court GRANT the

motions to dismiss [ECF No. 8] filed by Defendants the State of West Virginia and

the Federal Highway Administration and DISMISS the matter from the court’s

docket.

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b), the parties were given 14 days from the date of the entry of the

PF&R to file objections to the PF&R [ECF No. 24 at 8]. Plaintiff filed a Letter-Form

Motion for Extension of Time to Objections to the PF&R. [ECF No. 25]. I granted

Plaintiff an additional 10 days to file his objections. [ECF. No. 26]. Plaintiff did not

make objections within the extended period of time but instead submitted a letter to

the Court expressing his displeasure with certain actions taken by the Federal
   Case 2:20-cv-00032 Document 29 Filed 11/04/20 Page 2 of 3 PageID #: 237

Highway Administration and the State of West Virginia and asking this Court to

appoint him counsel. [ECF No. 27].

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C) (emphasis added); see Fed. R. Civ. P. 72(b)(3). Failure to file

specific objections pursuant to 28 U.S.C. § 636(b)(1)(C) . . . may be construed by any

reviewing court as a waiver of such objection.” Veney v. Astrue, 539 F. Supp. 2d 841,

845 (W.D. Va. 2008); see United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007)

(“[T]o preserve for appeal an issue in a magistrate judge’s report, a party must object

to the finding or recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for the objection.”). General

objections do not meet the requirements set forth in 28 U.S.C. § 636(b)(1)(C) or Rule

72(b), and, therefore, constitute a waiver of de novo review. See Howard’s Yellow

Cabs, Inc. v. United States, 987 F. Supp. 469, 474 (W.D.N.C. 1997).

      The PF&R submitted by Judge Tinsley gave notice to the parties that they had

a total of fourteen days from the filing of the PF&R “within which to file with the

Clerk of this Court, specific written objections, identifying the portions of the PF&R

to which objection is made, and the basis of such objection.” PF&R at 15. Despite this

guidance, the plaintiff’s Letter fails to make specific objections or identify any alleged

errors. Therefore, I FIND that a de novo review of the PF&R is not required. I accept

and incorporate herein the PF&R and order judgment consistent therewith. The

Court AFFIRMS the final decision of Magistrate Judge, DISMISSES with prejudice

the case, and DIRECTS that this action be removed from the docket.
   Case 2:20-cv-00032 Document 29 Filed 11/04/20 Page 3 of 3 PageID #: 238

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      November 4, 2020
